The Honorable Lonnie P. Clark State Representative P. O. Box 406 Berryville, Arkansas 72615
Dear Representative Clark:
This is in response to your request for an opinion regarding the Arkansas Freedom of Information Act which is codified as A.C.A.25-19-101 et seq. (Supp. 1987).  The questions posed involve the applicability of the Freedom of Information Act to closed investigative files of a prosecuting attorney.
It has come to my attention that suit has been initiated in the Circuit Court of Ouachita County on this issue.  I am unable under this set of circumstances to respond to your request.  The longstanding policy of this office dictates that an opinion not be rendered on matters that are the subject of litigation in progress.  Any attempt to address the substantive questions posed would, in this instance, violate this policy.
You requested this opinion some time ago and we have held our response in anticipation the [that] the Ouachita County lawsuit would be concluded; however, since that lawsuit is still pending, our response must still be limited.  However, we enclose a copy of Opinion No. 88-076 which may be of help to you.
SC:BW:jh (NOTE:  Initials included because the letter does not include any other identification of the writer.)